Title: From Thomas Jefferson to George Jefferson, 25 June 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear SirWashington June 25. 1802.
            Roberts & Jones have just shipped by the schooner Nancy
            
              
                
                £
              
              
                14. bars of bar iron
                5 — 0 —  8
              
              
                11. bars German steel
                1 — 0 —  7
              
              
                
                6 —0 —  15
              
            
            which being of particular sizes and of particular quality, ordered for a special peice of work, I will ask your attention to in forwarding to Milton that it may not get mixed with others. perhaps a mark of chalk on each bar may be useful. accept my affectionate esteem.
            Th: Jefferson
          